Broyles, C. J.
The petition for certiorari in this ease set forth that certain evidence was admitted over the objection of the defendant. However, the petition contained no assignment of error upon this ruling, and hence that question could not be considered by either the superior court or this court. See, in this connection, Lowenstein v. Johnston, 23 Ga. App. 261 (2) (98 S. E. 111), and citations.
The only assignments of error were upon certain excerpts from the charge of the trial court, and upon the finding of the jury. The verdict was authorized by the evidence, and no material error appears in the portions of the charge excepted to. The overruling of the certiorari was not error for any reason assigned.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.